Title: To George Washington from Major General Nathanael Greene, 21 January 1780
From: Greene, Nathanael
To: Washington, George


          
            Sir
            Morristown January 21st 1780
          
          Nothing could mark my folly in stronger colours than to be guilty of either want of respect or attention to General Washington: nor can I upon a review of my past conduct think myself justly chargable with either one or the other. Your Excellencys reproof therefore this morning gave me the most sensible pain.
          When I first came to this place, after Head quarters was agreed on, I gave Coll Baldwin and Capt. Brewin directions to select out a proper Number of Carpenters, and to hold in reserve a sufficient quantity of Boards, to do every thing for Head quarters that the family might think proper to order. I did not suppose your Excellency either wished or expected me, to take the particular direction of the business. Such materials as were necessary to execute the work, I have spared no pains to procure; but the severity of the weather, and the scarcity of the Articles, has renderd the supplies less ample than I could have wished.
          The number of Carpenters that we have had here, has been small; the most of them being left behind at West Point and Kings ferry, to complete the fortifications there. The most we have had here until within a few days did not exceed forty; and these had their huts to build, and the Hospitals to provide for the reception of the sick. Few were left for other purposes; the greater part of which were sent to Head quarters. Whether they have been as faithful as they ought to have been, I cannot pretend to say. If they have been, it was more than was to be expected, considering the discontent in the Corps, and the injustice done them in point of pay.
          With this handful of men, I had quarters and accomodations to provide for all the Officers. My inability to answer or comply with their demands, has been no small source of discontent. Baron Stuben was so dissatisfied as to threaten to enter a complaint at Head quarters for an imaginary neglect: altho at the same time, he had more attention paid him than any General in the Army, except your Excellency. I only mention this to shew the disagreeable situation I am placed in. Every Officer feels the peculiar inconvenien⟨ci⟩es of his own situation, and is proportionably urgent for assistance. And what has servd to render

my condition the more humiliating, as well as disagreeable, has been the disinclination of the Inhabitants, to accomodate the Officers Most of which are without any conveniencies.
          General Knox it must be confest is nobly accomodated: but this he has done with the Artificers of the Park; who are not at my command. It is true I have had a Kitchen built for my self, which has been effected with great difficulty, and is the only accomodation I have effected for my own family; altho part of them are obliged to lodge abroad, and the rest have been crammed together in away which decency it self almost forbids. Nothing but Mrs Greenes peculiar situation could have prevaild on me to have paid the least attention to my own accomodation. If I have been faulty in this let my Affection atone for my offence. I am still in want of an Office to do business in, not having had a place to retire to upon any occasion until within a few days; and am indebted to Mr ⟨Moseholuch⟩ for the convenience, as he was polite enough to give up his quarters.
          The duties of my Office are peculiarly desagreeable and grow more and more so every day. Those I am willing to struggle with. But I wish your Excellency to make just allowances for the circumstances of ⟨the⟩ tim⟨es⟩, and not to impute tha⟨t⟩ to neglect which is nothing more than the difficulties incident to the business. I am with great respect Your Excellencys Most Obedient humble Sert
          
            N. Greene
          
        